DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 07/13/2021. Applicant's submission filed on 07/13/2021 has been entered. Accordingly, claims 1-3, 7-17, 23, 25-28, and 30 remain pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-23, 25-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrases “a first rigid shell disposed on a distal portion of the elastic body portion and configured to be attached to the distal end portion of the US imaging device; a second rigid shell disposed on a proximal portion of the elastic body portion; and an adhesive tab disposed on the first rigid shell and configured to circumscribe the distal end portion of the US imaging device adjacent to the US transducer” in lines 6-11, which renders the claim indefinite 
Claim 23 is also rejected for reciting the same and/or similar limitations outlined in the rejection above.
Claims 3, 7-22, 25-28 and 30 are rejected due to their dependency on independent claim 1 in light of the above rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12-17, 23, 25-26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hirooka et al. (US6641539, hereafter “Hirooka”), in view of Chang et al. (US20140296629, hereafter “Chang”), further in view of Whitmore et al. (US20100081920, hereafter “Whitmore”).
Regarding claim 1, Hirooka discloses a system for sensing a position of an ultrasound (US) imaging device (2) having a distal end portion, a proximal end portion opposite the distal end 
a position sensor mount (item 33, FIG. 41) including :
an elastic body portion (item 121, FIGS. 39A-B);
a first rigid shell disposed approximate to the elastic body portion (124, 36; see Figures 39A);
a second rigid shell disposed approximate to the elastic body portion (122; see Figure 39A); 
an adhering sealing member disposed on the first rigid shell (see O ring 56 sealing the sterilization cover 55 to 33); and 
a position sensor (135) mounted on a rigid shell (mounted in 33 b) and configured to sense position information of the US imaging device in a coordinate system (“the one 135 shown in FIG. 41 and described later is mounted on the sensor mount 33 b. Owing to the position checking sensor, an indication of the position of the probe can be seen together with an ultrasonic image within the field of view of the microscope” column 9, lines 18-28); but does not explicitly disclose that the first rigid shell being configured to be attached to the distal end portion of the US imaging device, adhering sealing member being an adhesive tab which is configured to circumscribe the distal end portion of the US imaging device adjacent to the US transducer.
However, in solving the same problem, Chang teaches the first rigid shell being configured to be attached to the distal end portion of the US imaging device ([0032] mounting the rigid shell to a distal end of US imaging/diagnostic device), 
adhesive ([0090] friction members may be a tacky adhesive) tab which is configured to circumscribe the distal end portion of the US imaging device adjacent to the US transducer ([0090] friction members may be a tacky adhesive which may cover essentially all of the inner surface of the tubular base, each friction/adhesive member has an outer surface/tab which extends radially inwardly, see adhesive tab as friction members 350 in FIGS. 3A-3C and also illustrated as 350-f in FIG. 10).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Hirooka with the first rigid shell being configured to be attached to the distal end portion of the US imaging device, adhering sealing member being an adhesive tab which is configured to circumscribe the distal end portion of the US imaging device adjacent to the US transducer as taught by Chang in order to an operative element to guide and endoscope through a body lumen to the target area securely mounted on the tip of the probe ([0002-0003] of Chang).
Hirooka, in view of Chang, does not explicitly disclose a second rigid shell disposed on a proximal portion of the elastic body portion and the position sensor being mounted on the first rigid shell and configured to sense position information of the US imaging device in a coordinate system and configured to sense position information of the US imaging device in a coordinate system.
However, in the same field of endeavor, Whitmore teaches a second rigid shell disposed on a proximal portion of the elastic body portion ([0047] see lure lock assembly 22 in FIG. 1); and
a position sensor ([0020]-[0021] EM sensor) mounted on the first rigid shell ([0019], [0020], [0049] on the distal end portion of the instrument guide and/or a bracket forms a portion 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Hirooka and Chang with the second rigid shell disposed on a proximal portion of the elastic body portion and the position sensor being mounted on the first rigid shell and configured to sense position information of the US imaging device in a coordinate system and configured to sense position information of the US imaging device in a coordinate system as taught by Ng in order to for any sensor mount or introducing instrument to effectively transformed into a device that can be readily tracked by any EM tracking system ([0070] of Whitmore).
Regarding claim 12, Hirooka, in view of Chang and Whitmore, substantially discloses all the limitations of the claimed invention, specifically, Hirooka discloses wherein the coordinate system is based on an electromagnetic field (“As shown in FIG. 14D, the handle member 33A has a placement concave part 49 in which the base placement portion 36 is fitted. A Hall-effect device 49 a for sensing magnetic field strength is located at a predetermined position in the wall of the placement concave part 49. A sensing member 22 b having a magnet 22 a to be sensed by the 
Regarding claim 13, Hirooka, in view of Chang, substantially discloses all the limitations of the claimed invention, specifically, Hirooka discloses wherein the position sensor is an electromagnetic sensor (“As shown in FIG. 14D, the handle member 33A has a placement concave part 49 in which the base placement portion 36 is fitted. A Hall-effect device 49a for sensing magnetic field strength is located at a predetermined position in the wall of the placement concave part 49. A sensing member 22b having a magnet 22a to be sensed by the Hall-effect device 49a is, as shown in FIG. 14E, located at a predetermined position in the flexible shaft 22 passed through the base placement portion 36a” column 14, lines 55-63).
Regarding claim 14, Hirooka, in view of Chang and Whitmore, substantially discloses all the limitations of the claimed invention, specifically, Hirooka discloses wherein the position sensor is located at a first predetermined distance from a distal tip of the US imaging device (“a distance L1 from the distal end of the handle member 33 to the distal end of the distal cap 32 fixed to the hard pipe 31 is set to 120 mm” column 8, lines 42-45).
Regarding claim 15, Hirooka, in view of Chang and Whitmore, substantially discloses all the limitations of the claimed invention, specifically, Hirooka discloses wherein the position information of the US imaging device is based on sensed results of the position sensor and the first predetermined distance (“the penetrating hollow-inclusive encoder is included in the handle member. This results in the shortened distance between the ultrasonic transducer and the encoder. The position indicated with the position-of-rotating transducer signal output from the encoder agrees with the actual position of the transducer” column 23, lines 1-4).

Regarding claim 17, Hirooka, in view of Chang and Whitmore, substantially discloses all the limitations of the claimed invention, specifically, Hirooka discloses a locking member on a hub (]) and circumscribing the notch following the angle (“A distal cap 86 has a space 86 a and a distal groove 86 b. The transducer assembly 23 is placed in the space 86 a. The distal groove 86 b has a predetermined shape and depth and serves as an engaging/locking portion in which part of a balloon 87 is locked so that it can be unlocked freely” column 20, lines 14-18 and “the distal cap 86 while partly being locked in the distal groove 86b with a balloon O ring 87a.” column 20, lines 28-31)
Regarding claim 23, Hirooka discloses a system for sensing a position of an ultrasound (US) device having a distal end portion, a proximal end portion opposite the distal end portion, and an US transducer disposed on the distal end portion (see column 2, lines 30-32, ultrasound probe has an ultrasonic transducer located at the distal end of the ultrasound probe), the system comprising (FIG. 2A):

an elastic body portion (item 121, FIGS. 39A-B);
a first rigid shell disposed approximate to the elastic body portion (124, 36; see Figures 39A) and configured to be attached to the distal end portion of the US imaging device;
a second rigid shell disposed approximate to the elastic body portion (122; see Figure 39A); 
an adhering sealing member disposed on the first rigid shell (see O ring 56 sealing the sterilization cover 55 to 33) and configured to circumscribe the distal end portion of the US imaging device adjacent to the US transducer;  and
a position sensor (135) mounted on a rigid shell (mounted in 33 b) and configured to sense position information of the US imaging device in a coordinate system (“the one 135 shown in FIG. 41 and described later is mounted on the sensor mount 33 b. Owing to the position checking sensor, an indication of the position of the probe can be seen together with an ultrasonic image within the field of view of the microscope” column 9, lines 18-28); and 
a tracking system configured to receive the position information from the position sensor, to track a location of the US imaging device, and to display real-time ultrasound images and a representation of the treatment probe (“A structure described below is adopted so that the position of the rotating transducer assembly 23 can be detected in order to display an ultrasonic image, which helps readily grasp a positional relationship, on the screen of the monitor” column 11, lines 40-43 and “As described in conjunction with FIG. 8C, the orientation of the handle member 33A is corrected so that the orientation of the magnet 22 a sensed by the Hall-effect device 49 a will remain constant (lie above in the drawings) all the time. An ultrasonic image is adhesive tab which is configured to circumscribe the distal end portion of the US imaging device adjacent to the US transducer.
However, in solving the same problem, Chang teaches the first rigid shell being configured to be attached to the distal end portion of the US imaging device ([0032] mounting the rigid shell to a distal end of US imaging/diagnostic device), 
adhering sealing member being an adhesive ([0090] friction members may be a tacky adhesive) tab which is configured to circumscribe the distal end portion of the US imaging device adjacent to the US transducer ([0090] friction members may be a tacky adhesive which may cover essentially all of the inner surface of the tubular base, each friction/adhesive member has an outer surface/tab which extends radially inwardly, see adhesive tab as friction members 350 in FIGS. 3A-3C and also illustrated as 350-f in FIG. 10).
It would have been obvious to one ordinarily skilled in the art before the effective filing adhesive tab which is configured to circumscribe the distal end portion of the US imaging device adjacent to the US transducer as taught by Chang in order to an operative element to guide and endoscope through a body lumen to the target area securely mounted on the tip of the probe ([0002-0003] of Chang).
Hirooka, in view of Chang, does not explicitly disclose a second rigid shell disposed on a proximal portion of the elastic body portion and the position sensor being mounted on the first rigid shell and configured to sense position information of the US imaging device in a coordinate system and configured to sense position information of the US imaging device in a coordinate system.
However, in the same field of endeavor, Whitmore teaches a second rigid shell disposed on a proximal portion of the elastic body portion ([0047] see lure lock assembly 22 in FIG. 1); and
a position sensor ([0020]-[0021] EM sensor) mounted on the first rigid shell ([0019], [0020], [0049] on the distal end portion of the instrument guide and/or a bracket forms a portion an EMT system including a sensor and housing and is arranged to receive the instrument, the housing mounts the sensor and is releasably securable to the instrument, also see FIG. 4) and configured to sense position information of the US imaging device in a coordinate system ([0020] a first keying member included in the housing is adapted to be releasably coupled to the first keying member of the sensor in order to enable the EMT system to register the position information of the sensor with respect to the ultrasound transducer, so that the [0018] to enable the position of the ultrasound transducer of the instrument to be tracked with respect to a 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Hirooka and Chang with the second rigid shell disposed on a proximal portion of the elastic body portion and the position sensor being mounted on the first rigid shell and configured to sense position information of the US imaging device in a coordinate system and configured to sense position information of the US imaging device in a coordinate system as taught by Ng in order to for any sensor mount or introducing instrument to effectively transformed into a device that can be readily tracked by any EM tracking system ([0070] of Whitmore). 
Regarding claim 25, Hirooka, in view of Chang and Whitmore, substantially discloses all the limitations of the claimed invention, specifically, Hirooka discloses the position sensor mount, and specifically, Chang discloses wherein the first rigid shell forms a distal end of the position sensor mount (see [0031] rigid support surface configured for coupling with an operative element [position sensor] mounted on the distal end of the diagnostic device, and see FIGS. 2B-3C, items 210, 110, 300).
Regarding claim 26, Hirooka, in view of Chang and Whitmore, substantially discloses all the limitations of the claimed invention, and specifically, Chang discloses wherein the adhesive tab contacts an outer surface of the first rigid shell (“each friction member 350 may have an outer surface which extends radially inwardly. The outer surface of the friction member 350 may engage an outer surface of a therapeutic or diagnostic device on which the releasable mount device 110-d is mounted to prevent the releasable mount device 110-d from changing positions with respect to the therapeutic or diagnostic device. As shown in FIGS. 3A-3C, the friction 
Regarding claim 27, Hirooka, in view of Chang and Whitmore, substantially discloses all the limitations of the claimed invention, specifically, Chang discloses wherein the first and second rigid shells are stationary relative to the elastic body portion (“The ridge 355 may provide a keying structure that provides for coupling between the ridge 355 and an operative element. The keying structure may maintain a position of a mounted operative element on the support member 210-a. For example, when mounted over the ridge 355, the shape of the ridge 355 may provide lateral stability for the mounted operative element. In some embodiments, the operative element includes a recess configured to receive the ridge 355 of the support member 210-a” [0101], see FIGS. 13A-B).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirooka, in view of Chang and Whitmore , as applied to claim 1 above, further in view of Blood (US4613866, cited in the applicant’s IDS, hereafter, “Blood”).
Regarding claim 2, Hirooka, in view of Chang and Whitmore, substantially discloses all the limitations of the claimed invention, but does not exclusively disclose wherein the first rigid shell includes a first recess and a second recess.
However, in the same field of endeavor, Blood teaches wherein the first rigid shell 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Hirooka, Chang, and Whitmore with the first rigid shell including a first recess and a second recess taught by Blood to provide a hand directable stylus coupled with electromagnetic radiation to a reference coordinate frame with the stylus being connected to a remote processor, or analyzer, which is capable of determining the position and orientation of the stylus relative to the reference coordinate frame with six full degrees of freedom (column 1, lines 52-56 of Blood).
Regarding claim 3, Hirooka, in view of Chang, Whitmore, and Blood, substantially discloses all the limitations of the claimed invention, specifically, Blood discloses wherein the first recess and the second recess have a same angle with respect to a longitudinal axis (“length L” column 3, line 6) of the US imaging device in an opposite direction (see FIG. 10).	
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirooka, in view of Chang and Whitmore, as applied to claims 1 and 8 above, further in view of   Ng et al. (US20120143055, hereafter “Ng”).
Regarding claim 7, Hirooka, in view of Chang and Whitmore, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the position sensor includes a sensor wire configured to transmit sensed position information of the US imaging device.
However, in the same field of endeavor, Ng discloses wherein the position sensor includes a sensor wire configured to transmit sensed position information of the US imaging device (“The sensor extender 160 may include three or more wires carrying signals from the electromagnetic sensor 156.” [0031]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Hirooka, Chang, and Whitmore with the sensor wire configured to transmit sensed position information of the US imaging device taught by Ng in order to provide position and orientation information of the probe ([0025] of Ng).
Regarding claim 8, Hirooka, in view of Chang, Whitmore and Ng, substantially discloses all the limitations of the claimed invention, specifically, Hirooka discloses wherein the elastic body portion includes a recess along a longitudinal axis of the elastic body portion (see items 101-102 on FIG. 37).
Regarding claim 9, Hirooka, in view of Chang, Whitmore, and Ng, substantially discloses all the limitations of the claimed invention, specifically, Hirooka discloses wherein the conductor is positioned on the recess of the elastic body portion (73 in FIG. 32 and see 38).
Regarding claim 10, Hirooka, in view of Chang, Whitmore, and Ng, substantially discloses all the limitations of the claimed invention, specifically, Whitmore teaches wherein the second rigid shell includes a recess along the longitudinal axis of the US imaging device (“the cavity 48 [recess along the longitudinal axis] in the stylet a stiffening coating or tube 80 [the second rigid shell] is provided along the entire length [longitudinal axis] of the cable 74 from the sensor 72 up through the projection 78” [0052]).
Regarding claim 11, Hirooka, in view of Chang, Ng, and Whitmore, substantially discloses all the limitations of the claimed invention, specifically, Whitmore discloses wherein the conductor is positioned on the recess of the second rigid shell (“The sensor cable 74 [conductor] is a thin, relatively flexible member. In order to provide some rigidity or stiffness to the cable to facilitate its insertion and disposition and the sensor's insertion and disposition within the cavity 48 in the stylet a stiffening coating or tube 80 [recess of the second rigid shell] is provided along the entire length of the cable 74 from the sensor 72 up through the projection 78” [0052]).
Claim 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hirooka, in view of Chang and Whitmore, as applied to claim 1 above, further in view of Skula et al. (US20130303845, hereafter “Skula”).
Regarding claim 28, Hirooka, in view of Chang and Whitmore, substantially discloses all the limitations of the claimed invention, does not explicitly disclose wherein the first rigid shell is disposed distal to the second rigid shell.
However, in solving the same problem, Skula teaches wherein the first rigid shell is disposed distal to the second rigid shell (see items 1175A, 1175B FIG. 30C).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Hirooka, Chang, and Whitmore with the first rigid shell being disposed distal to the second rigid shell as taught by Skula in order to provide a secure attachment mechanism spaced along the flexible endoscopic shaft ([0229-0234] of Skula).
Regarding claim 30, Hirooka, in view of Chang and Whitmore, substantially discloses all the limitations of the claimed invention, specifically, Chang discloses wherein the elastic body portion defines a longitudinal axis, and a proximal end of the first rigid shell is axially spaced from a distal end of the second rigid shell along the longitudinal axis defined by the elastic body portion ([0012] The releasable mount device/first and second rigid shells may be disposed over the distal end and the proximal end of the tubular base), but does not explicitly disclose the proximal end of the first rigid shell being axially spaced from the distal end of the second rigid shell along the longitudinal axis defined by the elastic body portion.
However, in the same field of endeavor, Skula teaches wherein the elastic body portion 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Hirooka, Chang, and Whitmore with the proximal end of the first rigid shell being axially spaced from the distal end of the second rigid shell along the longitudinal axis defined by the elastic body portion as taught by Skula in order to provide a secure attachment mechanism spaced along the flexible endoscopic shaft ([0229-0234] of Skula).
Response to Arguments
Rejections under 35 USC 103
Applicant's arguments filed 07/13/2021 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793